Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed on 07/22/2021 have been fully considered, and are not found to place the application in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation: “said voltage supply circuit is disabled in said touch detection period.” While the voltage supply provides different voltages during 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al., US 2016/0334934 A1, hereinafter “Mo”.
	Regarding claim 1, Mo teaches a touch display driving circuit (fig. 5, 100, ¶ 56), comprising: a gate driving circuit (fig. 5 and fig. 7, 101 and 106, ¶ 66 and 87), generating a plurality of scan signals (fig. 5-8, ¶ 96); a source driving circuit (fig. 5, 102, ¶ 66), generating a plurality of source signals (¶ 85); a touch detection circuit (fig. 5 and 10, 103, ¶ 107), generating a driving signal and detecting a plurality of sensing signals in a touch detection period (¶ 107-110); and one or more gate current-source (fig. 8, elements 1012-1015, ¶ 89), coupled to said gate driving circuit, and outputting one or more current signal in said touch detection period for maintaining the average value of (fig. 6-8, ¶ 66-73; see gate signals during the touch sensing stage wherein by maintaining the signal at a specific phase, amplitude and frequency the average value of the level of scan signals is maintained at a predetermined level); a voltage supply circuit (fig. 8, 1012, ¶ 89), producing a first voltage (VGL1) and a second voltage (VGH) in a display period (see fig. 6), and said first voltage lower than said second voltage (¶ 90, fig. 6); said gate driving circuit generating said plurality of scan signals according to said first voltage and said second voltage (fig. 6), wherein said voltage supply circuit is enabled to produce said first voltage and second voltage in said display period (see fig. 6, voltages VGL1 and VGH being outputted from the power supply per fig. 8), and said voltage supply circuit is disabled in said touch detection period (fig. 6, VGH is disabled in the touch detection period).
	
	Regarding claim 2, Mo teaches that said one or more gate current-source includes a first current-source (fig. 8, 1012); said first current-source outputs a first current signal (VGL1) in said touch detection period for controlling the average value of the level of a first input voltage received by said gate driving circuit to a predetermined cutoff voltage; and said gate driving circuit maintains the levels of said plurality of scan signals at a cutoff level according to said predetermined cutoff voltage (¶ 69).

	Regarding claim 3, Mo teaches that said one or more gate current-source further includes a second current-source (fig. 8, 1013); said second current-source outputs a second current signal (VGL2) in said touch detection period for controlling the average (¶ 69; also see fig. 6 during the touch sensing stage).

	Regarding claim 4, Mo teaches further comprising a source current-source (fig. 9, 1023, ¶ 99-103), coupled to a plurality of source lines (fig. 9, ¶ 99-103), outputting a source current signal in said touch detection period for providing a predetermined source voltage to said plurality of source lines, and said predetermined source voltage maintaining the average value of the levels of said plurality of source signals of said plurality of source lines at another predetermined level (fig. 6, ¶ 106; see data signals D during the touch sensing stage wherein by maintaining the signal at a specific phase, amplitude and frequency the average value of the level of data signals is maintained at a predetermined level).

	Regarding claim 5, limitations similar to claim 4 are provided. As such, claim 5 is rejected similarly to claim 4 as provided above.

	Regarding claim 6, Mo teaches further comprising a switching circuit, coupled between said source current-source and said plurality of source lines (fig. 9, T1A-T1D), and said source current-source providing said predetermined source voltage to said plurality of source lines via said switching circuit in said touch detection period (VSP and GND are provided to data lines during touch detection via T1B and T1C).

	Regarding claim 7, Mo teaches further comprising: a switching circuit (fig. 8, 1015), coupled between said voltage supply circuit and said gate driving circuit (note all outputs of 101 in fig. 8 are inputs to the gate driving circuit 106 in fig. 7); where said voltage supply circuit provides said first voltage or/and said second voltage to said gate driving circuit via said switching circuit (see switches P1, N1A and N1B in fig. 8); in a display period (fig. 6, note that the VGH and VGL1 are provided to gate lines during display stage via such switches); and in said touch detection period, said switching circuit opens a conduction path between said voltage supply circuit and said gate driving circuit (during touch stage P1 is open), and said one or more gate current-source outputs said one or more current signal for maintaining the average value of the levels of said plurality of scan signals at said predetermined level (VGL1 and VGL2 are provided during the touch stage for such maintaining).

	Regarding claim 9, limitations similar to those of claims 1 and 4 are provided. Such limitations are, therefore, rejected similarly to those of claims 1 and 4 as provided above.

	Regarding claim 10, limitations similar to those of claims 1 and 4 are provided. Such limitations are, therefore, rejected similarly to those of claims 1 and 4 as provided above.
claim 11, limitations similar to those of claim 6 are provided. Such limitations are, therefore, rejected similarly to those of claim 6 as provided above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mo, in view of Igawa et al., US 2017/0256225 A1, hereinafter “Igawa”.
	Regarding claim 8, Mo does not teach that said gate current-source includes: a low-pass filter circuit, coupled to said gate driving circuit, and generating a control signal according to the level of said scan signal; and a switch, coupled to said low-pass filter circuit for receiving said control signal and coupled to a voltage, said control signal 
	Igawa teaches a low-pass filter circuit (fig. 6, 120, ¶ 99), coupled to said gate driving circuit, and generating a control signal (signal at N1) according to the level of said scan signal (Gk-1); and a switch (TR1), coupled to said low-pass filter circuit for receiving said control signal and coupled to a voltage (CKV), said control signal controlling the conduction state of said switch (signal at N1 controls the conduction state of TR1, see ¶ 96), and said current signal (Gk) generated according to the conduction state of said switch and said voltage (Gk is generated when TR1 is conductive and allows CKV to pass).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Mo and Igawa. Mo teaches the outputting of gate signals by the use of a plurality of switches. Igawa also teaches outputting a gate signal by the use of a switch and further teaches in ¶ 102 that by using a low pass filter, a deterioration phenomenon of the output transistor can be minimized, motivating one of ordinary skill in the art to make such a combination in order to protect the switches as taught by Mo.

Response to Arguments
Arguments filed on 0722/2021 have been fully considered, and are not found persuasive. 
The applicant asserts that in Mo the output impedance of the voltage source is smaller, thereby, the voltage source cannot achieve the effect that the gate lines are 
While power source units 1012-1015 provide a voltage output, such a voltage causes a current to flow through the gate lines due to the principles of Ohm’s law. In other words, while Mo discloses a voltage output, it is inherent that such devices are also sources of electrical current for the system. As such, power sources taught by Mo, based on the broadest interpretation of the phrase “gate current-source” and “source current-source”, are such current sources because they provide a source of electrical current for the gate and source circuits. 
Furthermore, the office disagrees with the assertion that the power sources of Mo cannot achieve the effect that the gate lines/source lines are approximately floating. As taught by Mo, the gate current-source such as element 1012 of fig. 8 is a charge pump. By definition, a charge pump is, in fact, a current source which provides the floating effects as argued. Furthermore, the source current-source of Mo as disclosed in fig. 9, elements 1021-1023, include buffers which provide such floating effects as argued. As such, Mo teaches the gate and source current-sources as claimed.
To further clarify based on the Wikipedia articles provided by the applicant, a charge pump is “some form of switching device to control the connection of a supply voltage across a load through a capacitor.” (see the Wikipedia article regarding charge pump as provided by the applicant in the remarks) Note that providing a voltage across a load generates current since I = V/R (Ohm’s law).  Furthermore, note that in the Wikipedia article regarding voltage sources (also provided by applicant) it is mentioned that “Since no ideal sources of either variety exist (all real-world examples any current source can be considered as a voltage source with the same source impedance and vice versa.”
As such, based on the articles provided by the applicant, it is clear that the voltage sources of Mo act as current sources. As such, based on the broadest reasonable interpretation of the term “current source”, the elements 1012-1015 of Mo, are such current sources.
Furthermore, there is no support for the newly provided limitations that “voltage supply circuit is disabled in said touch detection period”. Based on fig. 1 and ¶ 20-21 of the publication of the instant application, a switch (30 or 31) is provided to provide an appropriate voltage based on being in display or touch mode. It is noted, however, that in neither of these cases the voltage supply circuit comprised of elements (10-12) is “disabled”. Rather, the voltage is either output as having gone through the charge pump and the current source in series during the touch mode, or the voltage is output as having gone through only the charge pump during the display mode. Effectively, such a configuration allows for different levels of voltages to be output to the gate driving circuit. Similarly, as disclosed clearly in Mo, fig. 6, VGH is output during the display period and VGL2 is output during the touch phase. In other words, the voltage supply circuit is disabled in the touch detection period from outputting VGH. Thus Mo teaches such a limitation.
Accordingly, the arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621